Citation Nr: 0600825	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable disability rating for chronic 
nonsuppurative otitis media with bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to November 
1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In February 2005, the veteran testified at a hearing at the 
RO before the undersigned.  During his hearing, the veteran 
indicated that he wished to reopen his claims of entitlement 
to earlier effective dates for his award of service 
connection for tinnitus and for service connection for left 
ear hearing loss.  These issues are referred to the RO for 
appropriate development and adjudication.  


FINDING OF FACT

The veteran has Level I hearing loss in his right ear and 
Level VIII hearing loss in his left ear.


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for chronic nonsuppurative otitis media with bilateral 
defective hearing have not been met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.85, 4.86a, Diagnostic Codes 6100, 6201 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the January 2002 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in April 2003, and a supplemental statement of 
the case in September 2004, which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In March 2001, prior to the January 2002 rating decision 
which denied a compensable rating for the veteran's service-
connected chronic nonsuppurative otitis media with defective 
hearing, the RO provided adequate notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim. 

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (any 
notice provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction).  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.  The Board finds that VA 
complied with the notice requirements of the VCAA.  
38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 
Vet. App. at 120-21; Huston v. Principi, 17 Vet. App. 195 
(2003). Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  VA and 
private treatment records as well as VA compensation 
examination reports and a transcript of the veteran's 
testimony at a personal hearing, as well as written 
statements on his behalf.  The veteran has not alleged that 
there are any other outstanding medical records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Factual Background

Service connection was granted for otitis media of the left 
ear in an April 1950 rating decision, and assigned an initial 
noncompensable disability rating.  

In January 2001, the RO received the veteran's current claim 
for a compensable disability rating for chronic otitis media 
and for service connection for right ear hearing loss.  
During the pendency of his appeal, a September 2004 rating 
decision granted service connection for his right ear hearing 
loss and evaluated it with his service-connected chronic 
nonsuppurative otitis media with defective hearing in the 
left ear.  The disability rating for otitis media in both 
ears continues to be noncompensable.

An August 2000 VA audiological examination report contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:





HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
N/A
20
30
45
45
35
LEFT
N/A
75
70
75
80
75

As noted, these results show an average decibel loss of 35 in 
the right ear and of 75 in the left ear.  The speech 
recognition ability scores were 98 percent in the right ear 
and 100 percent in the left ear.  The report notes the 
veteran had moderate high frequency sensorineural hearing 
loss (SNHL) in the right ear and severe mixed hearing loss in 
the left ear with excellent word recognition ability in both 
ears.  

During his June 2003 VA ear, nose and throat (ENT) 
examination, the veteran reported intermittent drainage from 
his left ear until approximately 1 to 2 years prior to the 
examination, when he underwent a tympanoplasty.  He 
complained of an inability to hear from his left ear and 
ringing in the ear.  Examination revealed both pinnae, canals 
and drums to be intact.  An audiological examination, 
conducted at the same time, shows audiometric findings that 
revealed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
10
15
35
50
40
35
LEFT
70
75
75
80
85
79

As noted, these results show an average decibel loss of 35 in 
the right ear and of 79 in the left ear.  The speech 
recognition ability scores were 100 percent in the right ear 
and 86 percent in the left ear.  The report notes the veteran 
had mild to moderate SNHL from 2000 through 8000 Hz in the 
right ear and moderately-severe to severe mixed hearing loss 
for the left ear from 250 through 8000 Hz.  

In June 2004, the veteran again underwent VA audiological 
testing.  The examination report contains audiometric 
findings that revealed pure tone thresholds, in decibels, as 
follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
25
30
40
55
55
45
LEFT
85
85
95
80
85
86

As noted, these results show an average decibel loss of 45 in 
the right ear and of 86 in the left ear.  The speech 
recognition ability scores were 96 percent in the right ear 
and 84 percent in the left ear.  The report notes the veteran 
complained of mild tinnitus, and had mild to moderate SNHL in 
the right ear and severe-profound mixed hearing loss in his 
left ear.  

During his February 2005 hearing before the undersigned, the 
veteran testified that his bilateral hearing loss had 
worsened with time.  He testified that his pillows were often 
wet in the mornings with blood stains because of drainage 
from his ears.  The veteran's wife testified that she had 
been married to the veteran since 1949 and that she had 
noticed an increase in his hearing impairment over the years.  
The veteran denied any hospitalizations for his service-
connected bilateral ear disability, other than a 
tympanoplasty several years before.  He further testified 
that he had retired from his prior employment because of a 
heart attack.

III. Legal Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's statements regarding the effect that his 
service-connected bilateral hearing loss has had on his life 
have been duly noted by the Board.  In evaluating service- 
connected hearing impairment, however, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

The veteran's service-connected chronic nonsuppurative otitis 
media with defective hearing in both ears is evaluated under 
the provisions of 38 C.F.R. § 4.87, Diagnostic Code 6201.  
That diagnostic code indicates that nonsuppurative otitis 
media is to be rated based on hearing impairment.  His 
hearing loss is currently evaluated as noncompensably 
disabling under Code 6100.  38 C.F.R. § 4.85.  Impaired 
hearing will be considered a disability only after threshold 
requirements are met.  See 38 C.F.R. § 3.385 (2005).  Once 
disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores.  38 C.F.R. 
§ 4.85(b), Table VI.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. 
§ 4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. 
App. at 345 (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

In this case, applying the results of the recent June 2004 VA 
examination to Table VI yields a Roman numeral value of Level 
I hearing for the right ear and Level IV hearing for the left 
ear, corresponding to the currently assigned noncompensable 
evaluation.  However, since the veteran meets the criteria 
for exceptional patterns of hearing with respect to his left 
ear hearing loss pursuant to 38 C.F.R. § 4.86a, a numeric 
designation of VIII is warranted under Table VIA for his left 
ear.  Applying these values to Table VII, the Board finds 
that the veteran's hearing loss is not evaluated as more than 
0 percent or noncompensably disabling.  The Board notes that 
the August 2000 and June 2003 VA examination reports indicate 
results consistent with a lesser degree of impairment than 
the June 2004 results.  Accordingly, the Board finds that the 
preponderance of the evidence is against a compensable 
schedular disability rating for bilateral high frequency 
hearing loss.  38 U.S.C.A. § 5107(b).

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  We appreciate the veteran's concern that 
he is unable to hear conversation when there is background 
noise, but no specific compensation is provided based upon 
such inability; it is the overall impairment of earning 
capacity that is paramount.  Our sympathy is with the 
veteran, and we trust that he will continue to utilize his 
hearing aids to ameliorate his hearing difficulty.  Here, the 
objective evidence is at the crux of the matter, and it 
provides no appropriate basis for granting compensation for 
the level of bilateral hearing loss currently demonstrated.

Further, the Board has carefully reviewed the entire record 
in this case; however, the Board does not find the evidence 
to be so evenly balanced that there is doubt as to any 
material issue regarding the matter of an increased 
(compensable) rating for the service-connected bilateral 
hearing loss.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b) (old and new version).

Although the veteran contends that he is entitled to a 
compensable rating for his bilateral hearing impairment on an 
extra schedular basis, the Board finds that the disability is 
not so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that neither 
the veteran nor his representative has identified any 
exceptional or unusual disability factors.  See 38 C.F.R. § 
3.321.  The Board observes that there is no showing that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
and the condition is not shown to warrant any, let alone, 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

Entitlement to an increased disability rating for chronic 
nonsuppurative otitis media with bilateral defective hearing 
is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


